Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric D. Babych on April 19, 2021.

The application has been amended as follows: 
The Claims:

In claim 1, line 7, delete “and” and insert – or --.

In claim 1, line 8, delete “and” and insert – or --.

In claim 4, line 1, delete “comprises” and insert – is --.

In claim 5, line 1, delete “comprises” and insert – is --.
In claim 7, line 1, delete “comprises” and insert – is --.
In claim 10, line 1, delete “comprises” and insert – has --.
In claim 13, line 1, delete “composition comprises about 7% to about 50% by weight of hydrogen peroxide” and insert – hydrogen peroxide is present in an amount from about 7% to about 50% by weight --.

In claim 21, line 15, delete “and” and insert – or --.
In claim 21, line 18, delete “and” and insert – or --.
In claim 21, line 19, delete “and” and insert – or --.
Cancel claim 3.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Kane et al (US 9,404,069).  Kane et al teach chemical gel cleaning formulations for cooling tower fill (e.g., vertical surface) cleaning operations, and systems and methods for utilizing such chemical gel formulations to effectuate cooling tower fill (e.g., vertical surface) cleaning activities.  The chemical gel formulation may contain glycerine, at least one polysaccharide, at least one corrosion inhibitor, at least one surfactant, and each of citric acid, phosphoric acid, and hydrochloric acid, wherein the hydrochloric acid is present in an amount from 1 to 36% by weight.  See claims 1-5.   However, Kane et al do not teach a method of cleaning a cooling water system when the cooling water system is offline by contacting with a composition consisting of a surfactant, an oxidizing agent, an acid, and water as recited by the instant claims.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/April 20, 2021